DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kumakura (JP 2012/231584 A).
Regarding claim 1, Kumakura discloses a motor device (Fig. 2) to be installed in a vehicle (intended use, no weight has been given), the motor device comprising: 
a stator (Fig. 2: 601) attached into a housing (Fig. 1) and including a concentrated winding coil (Fig. 2);  
5a rotor (Fig. 2: 602) accommodated in a middle of the stator and including a permanent magnet (Fig. 2: 605); 
a bearing (Fig. 1: 401) attached to the housing and supporting a rotating shaft (Figs. 1-2: 300) of the rotor;
an inverter ([0036]) provided between the stator and a power storage unit (inherently disclosed so as to provided provide to motor via the inverter) and configured to control an energization state of the concentrated winding coil (i.e. control by supplying power to the motor); and 
a controller configured to, in a case where a rotational speed of the rotor is greater than a threshold, output a control signal to execute field weakening control ([0036]), and thereby to make a potential difference between the housing and the rotating shaft lower than a withstand voltage of the bearing (i) since “withstanding voltage of the bearing” is not clearly defined in the claim, it is broadly interpreted as a bearing voltage; and, ii) since field weakening control would reduce magnetic flux between rotor and stator, bearing voltage is inherently reduced to a certain voltage value depends on the field weakening control), the control signal being configured to control the energization state of the concentrated winding coil (inherently disclosed), the .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (JP 2012/231584 A) in view of Saha (JP 2009/136141 A).
Regarding claim 2, Kumakura fails to disclose, but Saha teaches field weakening control in an electric vehicle ([0001]: EV vehicle) that the threshold decreases as motor torque increases (e.g. Fig. 6: the motor reaches Vmax quickly with high torque T6 in lower speed; thus, the speed threshold is decreased when torque increased).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Kumakura with the teachings of Saha so as to perform field weakening control properly according to torque output.
20RegarReRegarding claims 3-8, Kumakura and Saha in combination discloses threshold decreases as acceleration/deceleration of the vehicle increases (Saha in Fig. 6 discloses relationship between torque, speed and field weakening control, i.e. high torque with low speed threshold in field weakening, and vice versa.  Since 
Regarding claims 9-14, Kumakura and Saha in combination fails to disclose the rotating shaft has an axial direction that is a longitudinal direction of the vehicle; however, the examiner is taking Official notice that the field weakening control as disclosed by Kumakura and Saha could be applied to any motor within a vehicle as taught by Saha; and, the orientation of motors of a vehicle are merely design choice based on design of the vehicle.  In addition, applicant fails to explicitly state by orientation the axial direction of a rotating shaft with the longitudinal direction of the vehicle solves any particular problem; thus, it would have been an obvious matter of design choice to have the axial direction of a rotating shaft orientated in longitudinal direction of a vehicle.  And, the claimed invention would have worked equally well even the axial direction of the rotating shaft is not oriented in the longitudinal direction of the vehicle.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/KAWING CHAN/           Primary Examiner, Art Unit 2846